DETAILED ACTION
Claim 1 and 9 are canceled.  Claim 15-20 is new.  Claims 2-8 and 10-14 are canceled.  A complete action on the merits of pending claims 2-8 and 10-20 appears below.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Amendment
Acknowledgment is made to Applicant’s amendments filed 1/12/22.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/22 has been entered.
Claim Rejections - 35 USC § 103
Claims 2-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weiler et al. US 20150374430 (Weiler) in view of Schechter US 20080294222 (Schechter) and McKenna et al US 8469956 (McKenna).
Regarding claims 12-15, Weiler teaches a first instrument branch (Fig. 2 16) comprising a first electrode (Fig. 2 electrodes 39); and a second instrument branch (Fig. 2 15) comprising a second electrode (Fig. 2 electrodes 25), the second instrument branch movable relative to the first instrument branch between an opened position and a closed position (Fig. 2 and 3), the first instrument branch and the second instrument branch being operable to clamp and hold tissue in the closed position for electrocoagulation of tissue (Fig. 4), the first instrument branch comprising a flat perforated plate formed of electrically insulating material (Fig. 2 insulation regions 27, 28, 61, and 62), the perforated plate defining a plurality of apertures arranged in a grid, the grid comprising a plurality of rows, wherein each row comprises two or more of said plurality of apertures (Fig. 2), the perforated plate further comprising lands that surround each of the plurality of apertures and that form a grip face configured to contact tissue (Fig. 2), each of the plurality of electrode faces is rectangular and surrounded on four sides by the perforated plate (Fig. 2) and wherein the first instrument branch further comprises a peripheral rim portion that forms a boundary around the grip face (Annotated Fig. 3).
Weiler does not teach wherein, the perforated plate positioned over the first electrode so that the first electrode is recessed in the first instrument branch under the perforated plate, with the first electrode being partially covered by the lands and partially exposed through the plurality of apertures, wherein, the perforated plate is bounded by an outer perimeter, and the outer perimeter is enclosed by a grip face rim portion, and wherein, the plurality of electrode faces are separate and insulated from the grip face rim portion by the perforated plate.
Schechter, in an analogous electrosurgical instrument, teaches where the electrodes can be fully surrounded in the gripping surface (Fig. 17) or where the electrodes can be on the periphery of the gripping surface (Fig. 21).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to substitute the electrode configuration of Weiler, having the electrodes on the periphery of the plate, with having the electrodes surrounded by the gripping surface as taught by Schechter. Both configurations are seen to preform equally well and would produce the predictable result of coagulating tissue between the jaws. 
Schechter does not explicitly teach the perforated plate positioned over the first electrode so that the first electrode is recessed in the first instrument branch under the perforated plate, with the first electrode being partially covered by the lands and partially exposed through the plurality of apertures.
McKenna, in an analogous electrosurgical instrument, teaches where there is an insulating plate 114/110 that is placed over the electrode surface to expose different recessed areas of the electrode (Fig. 2F).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Weiler and Schechter to have a plate that recesses the electrodes form the surface, as in McKenna.  The recessing allows for the advantage of the user determining the specific impedance used in the procedure depending on the recessed distance (McKenna col 6 lines 31-43).  
Regarding claim 2, Weiler teaches wherein a distance between the first electrode and the second electrode in the closed position ranges from 20µm to 200µm (par. [0017] 0.1 to 0.3mm), and/or a distance between the first electrode and the grip face ranges from 10µm to 100µm (par. [0016] gap between clamping faces is up to 0.1mm).  
Regarding claim 3, Weiler teaches wherein the first electrode and the second electrode are arranged to be equally recessed in the first instrument branch and the second instrument branch, respectively (Figs. 2 and 3).  
Regarding claim 4, Weiler teaches wherein at least one electrode face of one instrument branch is aligned, with the grip face thereof (Figs. 2 and 3).  
Regarding claim 5, Weiler teaches wherein the first electrode comprises a first electrode face, the furst electrode face being fully surrounded by the grip face (Fig. 3 rounded profile).  
Regarding claim 6, Weiler teaches wherein the first electrode comprises a first electrode face, the first electrode face being fully surrionded by the grip face (Fig. 2).  
Regarding claim 7, Weiler teaches wherein the first instrument branch includes an electrically insulating outer housing which is formed in one piece with the grip face (Fig. 3 jaws 19, 20, 36, and 37).  
Regarding claims 8 and 16, Weiler teaches wherein the grip face comprises a grip face rim portion which is peripheral on a side of the first instrument branch that faces the second instrument branch (Fig. 3 the rounded portions).  
Regarding claim 10, Weiler teaches wherein the electrode faces are configured by an electrode embedded in the housing by means of 2K-CIM technology (par. [0017] non-conductive ceramic jaws with conductive ceramic electrodes).
Regarding claim 11, Weiler teaches wherein at least one instrument branch comprises a plurality of electrode faces, and wherein all of said plurality of electrode faces are fully surrounded by the grip face of said at least one instrument branch (Figs. 2 and 3).
Regarding claims 17-20, the combination of Weiler, Schechter, and McKenna wherein the second instrument branch comprising a second perforated plate formed of electrically insulating material, the second perforated plate defining a second plurality of apertures arranged in a second grid, wherein the second grid comprises a second plurality of rows, wherein each of the second plurality of rows comprises two or more of said second plurality of apertures, wherein the second perforated plate comprises second lands that surround each of the second plurality of apertures and form a second grip face configured to contact tissue, and wherein the second perforated plate is positioned over the second electrode so that the second electrode is recessed in the second instrument branch behind the second perforated plate, with the second electrode being partially covered by the second lands and partially exposed through the second plurality of apertures.
The combination of Weiler, Schechter, and McKenna teach the limitations in claims 17-20.  The rejection of claims 1-8 and 15-16 pertain to the first branch and the first plate.  As seen in Weiler the jaws have the same structure of alternating electrodes with insulation.  The combination would create both jaws to have a plate where the electrodes are recessed under plate.  
Response to Arguments
Applicant’s arguments with respect to claim 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Annotated Figures

    PNG
    media_image1.png
    396
    464
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
 


/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794